Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 1/27/2022, wherein claims 1-12, 15,17-21 are pending and claims 1-6 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  

Regarding claim 7, in part (a), “configured to provided therein” should be changed to “configured to provide therein”.  Appropriate correction is required.
Regarding claim 15, in part (b), “one each of the sides” should be changed to “on each of the sides”.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, part (f) recites “wherein the at least one internal support provides an attachment point for securing thereto a visor, which is disposed of within said face opening”. It is unclear whether applicant is intending to claim the attachment point is disposed within the opening, or the visor is disposed of in the opening. The examiner notes that the Weber/Cohen combined reference teaches both interpretations.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7,11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 0552557) in view of Cohen (U.S. Patent No. 8640267).

	Regarding claim 7, Weber teaches  a  helmet (figs. 1-3) configured to be worn on a head of a user (fig. 1), said helmet having an interior (within the helmet of figs. 1-3), said helmet comprising: (a) at least one protective element  (A-E,G, and covering of silk, netting, or other material, lines 45-48, fig. 3) configured to cover a portion of the head of the user (fig. 1); (c) said at least one protective element further comprising at least one substantially rigid internal support (A-E,G, lines 23-35, fig. 3, internal of the material covering); 3 4883-1107-3035, v. 2PROTECTIVE LIGHTWEIGHT HELMETPATENT DOCKET No.: HUM01.0001.101 (e) a plurality of vents extending through the at least one protective element (openings in netting, fig. 3); and (f) wherein the at least one internal support provides an attachment point (G)for securing thereto a visor (fig. 1, lines 25-45); but fails to teach the helmet being a  soft, pliable helmet; wherein the at least one protective element is configured to provide therein a face opening at one portion of said helmet, (b) the at least one protective element having a pliable form to provide protection against impact to the soft, pliable helmet, a plurality of internal cushions capable of being selectively attached to the interior of the soft, pliable helmet; 3 4883-1107-3035, v. 2PROTECTIVE LIGHTWEIGHT HELMETPATENT DOCKET No.: HUM01.0001.101the  visor  disposed of within said face opening.
Cohen teaches a soft helmet (10 or 110) (abstract) comprising a pliable layer  (20 or 120) (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47) extending over at least one internal support (40 or 140) (col. 3, lines 7-13, col. 6, lines 31-47) such that the pliable layer and the at least one internal support form a protective element, the at least one protective element is configured to provide therein a face opening (opening at front of helmet including 20,120, figs. 2, 7a) at one portion of said helmet, (b) the at least one protective element having a pliable form to provide protection against impact to the soft, pliable helmet (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47), a plurality of internal cushions (50,150, col. 5, lines 45-65)  capable of being selectively attached to the interior of the soft, pliable helmet (col. 5, lines 45-65, col. 6, lines 31-47), 4883-1107-3035, v. 2PROTECTIVE LIGHTWEIGHT HELMETPATENTDOCKET No.: HUM01.0001.101aa a visor (190)  disposed of within said face opening (fig. 7a, col. 6, lines 31-47), and a plurality of vents extending through the at least one protective element (col. 6, lines 63-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pliable layer to the at least on protective element of Weber, the pliable layer extending over the at least one internal support and configured so that the at least one protective element provides therein a face opening at one portion of said helmet, (b) the at least one protective element thereby having a pliable form to provide protection against impact to the soft, pliable helmet, the pliable layer ( and therefore the at least one protective element) having a plurality of vents extending therethrough3, and4883-1107-3035, v. 2PROTECTIVE LIGHTWEIGHT HELMETPATENT DOCKET No.: HUM01.0001.101the  visor  disposed of within said face opening in view of Cohen, and to have added a plurality of internal cushions capable of being selectively attached to the interior of the soft, pliable helmet in view of Cohen,  in order to  increase protection to the wearer (col. 2, lines 62-67 of Cohen) and increase wearer comfort.
Regarding claim 11, the Weber/Cohen combined reference teaches the visor is disposed of in said face opening (per claim 7); and wherein the at least one internal support (A-E, G) comprises a horizontal or vertical  structure (A), and which comprises at least two visor supports (A between D and E on left side, A between D and E on right side) that connect to the visor (via F, fig. 1) ( one could also consider F to be part of the visor thereby providing a direct connection to A).
Regarding claim 12, the Weber/Cohen combined reference teaches the at least two visor supports (A between D and E on left side, A between D and E on right side) are lateral visor supports (figs 1,2).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Futch (U.S. 20060206976).

Regarding claim 8, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 32 ounces.

Futch teaches a helmet (1) that weighs less than about 32 ounces (para. 22).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the helmet of the Weber/Cohen combined reference less than about 32 ounces in view of Futch in order to minimize weighing down the wearer's head thereby increasing comfort to the wearer. 


Regarding claim 9, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 24 ounces.

Futch teaches a helmet (1) that weighs less than about 24 ounces (para. 22).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the helmet of the Weber/Cohen combined reference less than about 24 ounces in view of Futch in order to minimize weighing down the wearer's head thereby increasing comfort to the wearer. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Williams (U.S. Patent No. 6070271).
Regarding claim 10, the Weber/Cohen combined reference doesn’t specifically teach the helmet weighs less than about 16 ounces.
Williams teaches a helmet that weighs less than about 16 ounces (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the helmet of the Weber/Cohen combined reference weigh less than about 16 ounces in view of Williams in order to improve comfort and reduce neck fatigue (col. 4, lines 55-67).

Claims 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 0552557) in view of Cohen (U.S. Patent No. 8640267) and further in view of Fehmel et al. (U.S. 20120047636).

Regarding claim 15, Weber teaches a helmet (figs. 1-3) configured to be worn on a head of a user (fig. 1), said helmet having an interior (within the helmet of figs. 1-3), , said helmet comprising: a) a flexible covering (covering of silk or other material, lines 45-48, fig. 3), a visor (lines 35-42, fig. 1) extending below the flexible covering and a front portion of the helmet (fig. 1); at least one internal support (A-E, lines 23-35, figs. 1-3) comprising at least one lateral support (A between C and E on left, A between C and E on right) on each of the sides , and at least one
but fails to teach the helmet being a soft helmet having a flexible core comprising a top, a front, a rear, sides, and a plurality of openings extending through the core at the top, rear, and sides of the core; wherein a facial opening is provided at the front of the core such that one end of said vertical support is adjacent to the facial opening, and disposed of in said facial opening is the visor.
Cohen teaches a soft helmet (10 or 110) (abstract) comprising a flexible core (20 or 120) (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47) extending over at least one internal support (40 or 140) (col. 3, lines 7-13, col. 6, lines 31-47), the flexible core comprising a top, a front, a rear, sides (figs. 1-5, 7a,7b), and a plurality of openings extending through the core (col. 6, lines 63-66); wherein a facial opening is provided at the front of the core (opening at front of helmet including 20,120, figs. 2, 7a)  and disposed of in said facial opening is a faceguard (fig. 7a, , col. 6, lines 31-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flexible core extending over the at least one internal support of Weber to form a soft helmet, the flexible core comprising a top, a front, a rear, sides, and a plurality of openings extending through the core; wherein a facial opening is provided at the front of the core and disposed of in said facial opening is the visor in view of Cohen  in order to increase protection to the wearer (col. 2, lines 62-67 of Cohen). The Weber/Cohen combined reference would result in one end of said vertical support being adjacent to the facial opening because the ends of the vertical supports are adjacent to the front edge of the helmet of Weber which would form part of the facial opening in the combined reference.
The Weber/Cohen combined reference doesn’t specifically teach the plurality of openings extending through the core are at the top, rear, and sides of the core.
Fehmel teaches a soft helmet (2)(abstract) having a plurality of openings (27) extending through the top, sides and rear of the core (para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the plurality of openings of the Weber/Cohen combined reference in the top, sides and rear of the core in view of Fehmel in order to increase air circulation thereby increasing wearer comfort (para. 34 of Fehmel).




Regarding claim 19, the Weber/Cohen/Fehmel combined reference teaches the visor is selectively attached with a rigid mechanism (G, lines 25-29, 40-44) to the vertical supports (B) (lines 40-44)(figs. 1-3).
Regarding claim 20, the Weber/Cohen/Fehmel combined reference teaches the visor is either a clear visor or a cage style visor (cage style, fig. 1).
Regarding claim 21, the Weber/Cohen/Fehmel combined reference teaches the visor is selectively attached with a nonrigid mechanism (F, straps are flexible in order to wrap and buckle around the visor, figs. 1,2) to the at least one lateral support (A between C and E on left, A between C and E on right) (lines 35-39, figs. 1,2).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 552557) in view of Cohen (U.S. Patent No. 8640267) in view of Fehmel et al. (U.S. 20120047636) and further in view of Bain (U.S. 20120297525).

Regarding claim 17, the Weber/Cohen/Fehmel combined reference fails to teach a plurality of ridges positioned on the side and the top of the soft helmet.
Bain teaches a helmet (1) having a plurality of ridges (3, paras. 16,18,19) positioned on the side and the top of the soft helmet (figs. 1-3, helmet can be rotated such that central 3 is at the top) to provide additional resistance and cushioning from collision, and to provide decoration and/or information to the helmet (paras. 16,17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ridges positioned on the side and the top of the soft helmet of the Weber/Cohen/Fehmel combined reference in view of Bain in order to provide additional resistance and cushioning from collision, and to provide decoration and/or information to the helmet (paras. 16,17 of Bain).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent No. 0552557) in view of Cohen (U.S. Patent No. 8640267) in view of Fehmel et al. (U.S. 20120047636) and further in view of Katz (U.S. Patent No. 5745923).
Regarding claim 18, the Weber/Cohen/Fehmel combined reference fails to teach the at least one lateral support is made of a thermoplastic material 
Katz teaches a helmet (fig. 1) including a support (45)(col. 4, lines 14-21) formed of thermoplastic material (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art to have made the at least one lateral support of the Weber/Cohen/Fehmel combined reference out of thermoplastic material in view of Katz in order to provide a resilient, lightweight support (claim 3 of Katz) that can be shaped to suit the shape of the helmet.
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Cohen is a hard shell helmet that possesses an outer impact absorbing material, rather than a soft shell helmet, the examiner contends that Cohen is considered to teach a soft shell helmet because the outer shell (20,120) is soft (col. 2, lines 43-46, 62-67, col. 4, lines 31-33, col. 6, lines 31-47). The examiner notes that applicant’s own invention has a soft outer shell extending over a rigid inner structure. Additionally, para. 43 of applicant’s spec recites “As used herein, the term "soft" helmet refers to a helmet that does not have a hard/rigid shell-like outer surface”. Cohen does not have a hard/rigid shell-like outer surface and therefore aligns with the explanation provided in applicant’s spec.
Regarding applicant’s argument that the examiner has confused the “pliable layer” from Cohen with the “protective element” of Weber and neither element becomes the internal support and the examiner has not explained how and why there is a pliable layer and an internal support, the examiner contends that the examiner has not “confused” any parts. A-G of Weber are the internal supports. Cohen adds a pliable layer extending over the internal supports so that the protective element includes the internal supports and the pliable layer, with the pliable layer being added in order to increase protection to the wearer (col. 2, lines 62-67 of Cohen).
Regarding applicant’s argument that the prior art references do not support a “substantially rigid” internal support as claimed, the examiner contends that Weber teaches A-E, G  forming a rigid cover sufficiently strong to resist the blow of a ball or other missiles without suffering deformation (lines 23-35). Therefore, Weber teaches the internal support being substantially rigid.
Regarding applicant’s argument that F is not a lateral visor support because it is an external strap feature, the examiner contends that F is not relied on as a lateral visor support. The lateral visor supports are A between D and E on the left side and  A between D and E on the right side which support the visor via F.
Regarding applicant’s argument that Weber, Cohen, and Fehmel fail to teach the outer pliable shell and the internal structures with top and side attachment points for a visor, the examiner contends that these features are taught as outline in the rejection above in as much as is claimed by the applicant.
Regarding applicant’s argument that G is not rigid because it is a hook, the examiner contends that as shown in the drawings, the hook is open and therefore doesn’t require flexibility to function as a hook. Additionally, Weber discloses A-E,G as providing a rigid frame and G as providing a rigid connection (lines 25-29, 40-44).
Regarding applicant’s argument that F straps are flexible and therefore cannot be part of the substantially rigid internal supports, the examiner contends that F is not included as part of the substantially rigid internal supports (see rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732             

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732